Opinion by
Judge Lindsay:
Mrs. Whittaker, the only party whose interest is affected by the judgment, did not answer the petition, nor does she appeal from the judgment. O’Hara’s answer interposed no defense; he was particular to deny all the negative averments of the petition, but carefully avoided stating what consideration, if any, passed from him to Whittaker at the time the house and lots were conveyed to him. It is true he claims to have purchased in good faith, and to have paid a good and valid consideration.
What constitutes a good and valid consideration is a matter of law; O’Hara should have stated what the consideration was; and the court could then have determined whether it was good and valid. As to Mrs. Whittaker and O’Hara, the petition might properly have been taken for confessed. Buckley has no cause for complaint He owes on the purchase of the house and lots over three hundred and twenty-five dollars. The judgment against him does not amount to that sum. The payment of the judgment entitles him to a credit pro tanto on his note to Mrs. Whittaker. If he desired the court to compel Mrs. Whittaker to convey in accordance with her bond for title, he should have made his answer a cross petition against her.
Neither of .the appellants being in any degree prejudiced by the judgment, it must be affirmed.